Citation Nr: 1141738	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  11-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine, claimed as a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military service from July 1952 to July 1954.  

The appeal comes before the Board of Veterans' Appeals (Board) from April 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for a right knee disorder and degenerative joint disease of the lumbar spine, respectively.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran's service treatment records are unavailable with the exception of a July 1954 separation examination report, in which clinical evaluations of the lower extremities and spine were reported as normal.  The National Personnel Records Center (NPRC) reported that the records may have been destroyed in a fire at that facility in 1973.  Moreover, additional efforts to search for alternative records to document the claimed right knee and low back injuries during service were unsuccessful.  

The Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  With this duty in mind, the Board finds that a remand is required to obtain additional VA 

treatment records identified by the Veteran and to afford him a VA examination to obtain an opinion as to whether his claimed low back disorder is related to service.  See 38 C.F.R. § 3.159(c)(4).

The Veteran contends that he injured his right knee in September 1952 when he slipped in the rain and hit his right knee on the tailgate of a tank while stationed in Germany.  He stated that he was treated at a dispensary.  He also reported treatment at the Buffalo, New York VA Medical Center from January 2009.  It appears that VA treatment records were requested only since December 2009.  Therefore, the AMC/RO should request relevant VA treatment records from the Buffalo, New York VA Medical Center from January 2009 to December 2009 and from April 2010 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Also, in a VA Form 21-4142 (VA Authorization and Consent to Release Information) dated in February 2010, the Veteran identified receiving treatment for his claimed right knee injury at the VA Medical Center in Kansas City.  The AMC/RO should ask the Veteran to specify the dates he was treated there and attempt to obtain those records, including performing a search of any archived records if necessary.  

Regarding his claimed low back disability, a 1987 VA examination noted the Veteran reporting he injured his back when he fell off a cannon muzzle on an army tank onto the ground in 1953.  The claims file contains VA treatment records dated from the Buffalo VA Medical Center dated from October 1984 to July 1987.  In a VA treatment record dated in July 1987, he complained of low back pain that becomes severe at time with an onset of one month ago.  In the VA examination report dated in August 1987, he reported that his back became a problem in 1971 after he slipped and struck his back on a step at home and that his back had become worse over the years.  He also described slipping on ice in a blizzard in 1977, hitting his back on a stairway, and receiving a lumbosacral corset at the Erie County 

Medical Center.  X-ray revealed well maintained intervertebral disc spaces, an osteophytic spur in the vertebral body anteriorly, and early degenerative arthritic change involving the facet joints between L5-S1.  The diagnosis on VA examination was degenerative joint disease of the lumbosacral spine with decreased range of motion.  These VA treatment records also reference prior treatment at the Erie County Medical Center.  The AMC/RO should request any available treatment records pertaining to a low back or right knee disorder from the Erie County Medical Center.  The Board notes that records from this facility dating from June 1992 to January 1996 are of record, but do not mention back or right knee treatment. 

The record contains some reports by the Veteran to treatment providers of low back pain since service.  Accordingly, a VA examination should be scheduled to obtain an opinion as to whether any current low back condition is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the right knee claim, the record shows the Veteran is diagnosed with right knee prepatellar bursitis, which one report linked to kneeling for prayers.  There is no competent evidence suggesting any relationship between the Veteran's current right knee disorder and his military service.  If competent evidence is received suggesting such a relationship, then a VA examination should be scheduled. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should ask the Veteran to specify all of the private and VA medical providers where he has received treatment and the dates of treatment for his claimed right knee and low back disabilities since separation from service.  He should specifically be asked to identify the dates of treatment for his back and left knee at the Erie County Medical Center.  After securing any necessary release, to specifically include a release prepared for the Erie County Medical Center for all right knee and back treatment he has received, including in 1977, the AMC/RO should request relevant treatment records identified by the Veteran.  

In addition, the Veteran should be asked to provide the dates of treatment for his back and right knee at the Kansas City VA Medical Center.  Thereafter, relevant VA treatment records for the dates identified by the Veteran should be requested from that facility, to include a search of any archived records if necessary.  In addition, relevant VA treatment records dated from January 2009 to December 2009, and from April 2010 to the present from the Buffalo VA Medical Center should be requested.  If any requested VA or private treatment records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.

2.  After the above has been completed to the extent possible and any available records are associated with the claims file, the Veteran should be afforded a VA spine examination to determine whether his current low back disability is possibly related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicates tests and studies should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current low back disability is related to his military service, to include the Veteran's contention of 

falling from a tank.  In rendering this opinion the examiner should comment on the significance of the normal findings on separation examination in July 1974 and the reported post-service injuries in 1971 and 1977.  The medical basis for the conclusion reached should be provided. 

3.  If additional competent evidence is received which suggests that the Veteran's current right knee condition may be related to his reported injury in service, then the Veteran should be scheduled for a VA examination with claims file review to determine whether his current right knee condition is at least as likely as not related to his military service.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



